Citation Nr: 1800957	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, diagnosed as right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDING OF FACT

The Veteran's right knee disability is not etiologically linked to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1979 through September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in an August 2014 videoconference hearing.  A transcript is of record.

In May 2017, the Board remanded the above-listed issue for further development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Veteran contends that his right knee disability is etiologically related to active duty service.  Specifically, he claims that he injured his knee during basic training in October 1979 when he fell down a flight of stairs.

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Moreover, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they are established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records indicate the Veteran complained of right knee and calf pain in February 1981.  The record notes that there was no reported trauma to the right knee, and his symptoms were consistent with shin splints.  He was diagnosed with right knee chronic pain.  The Veteran's August 1982 separation examination noted he complained of occasional back pain, but did not complain about any right knee pain.  Further, physical examination revealed no knee disabilities.

The Veteran was afforded a VA examination in September 2011.  The examiner noted that no prior x-ray imaging of the Veteran's knees had been conducted.  X-rays conducted during the examination showed bilateral tricompartmental degenerative changes of his knees.  The examiner opined it was less likely than not that the Veteran's knee osteoarthritis was etiologically related to his active duty service because he was not diagnosed with a chronic knee condition while on active duty.

The Veteran's post-service VA treatment records are silent for any evidence of a knee disability until September 2011.  Although he complained of right thigh pain that radiated into his right knee in February 2009, treatment records indicate this pain was treated as secondary to his thoracolumbar spine arthritis, rather than an independent knee disability.

Initially, the Board notes that the Veteran was not diagnosed with arthritis of the right knee until September 2011.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

In June 2017, the Veteran was afforded a second VA examination.  The Veteran reported that he previously had surgery on his right knee following an occupational injury.  The examiner noted he complained about right knee pain while in service, but it appeared to resolve without any real sequela because his subsequent service treatment records contained no further complaints of knee pain and he did not report knee pain on his separation examination, despite complaining of back pain.  The examiner also noted the Veteran's reported occupational injury and subsequent knee surgery.  After a full review of the record, the examiner opined it was less likely than not that the Veteran's right knee osteoarthritis was related to one complaint of knee pain while in service over 34 years prior, but his knee disability was likely related to his reported occupational injury.

The Board finds the June 2017 VA examiner's opinion to be of great probative value because, after a full review of the Veteran's claims file, the examiner opined it was less likely than not that a single complaint of knee pain while on active duty was etiologically linked to his arthritis diagnosed approximately 34 years later.

There are no medical records linking the Veteran's right knee disability to his active duty service.  No physician has opined that the Veteran's right knee disability is etiologically linked to an event or injury while on active duty.

While the Board recognizes the Veteran's assertions that his disability is related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that any condition he has now, nearly 30 years later, is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disability.

Indeed, the first complaint of right knee pain after service was not until 2011, approximately 29 years after the Veteran's in-service report of knee pain.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000).  He testified that while he had seen doctors over the years for his back disability, he did not seek treatment for this specific condition.  See Hearing Transcript at 13.  It is reasonable to assume that if he had, in fact, been suffering chronic musculoskeletal pain for many decades and he had the ability to seek medical treatment, he would have done so.  In specific regard to the Veteran's disability, continuity of symptomatology under 38 C.F.R. § 3.303(b) is not shown, as there is no competent or credible lay or medical evidence of post-service symptomatology.

The elements for service connection for a knee disability have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a right knee disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


